BETTS, District Judge.
The omission to apply for this certificate on the decision of the cause, or for the period which has since elapsed, is not set up as a bar to the application; and the motion must stand, as to its merits, on the same footing as if it had been made at the earliest appropriate opportunity.
The seizure of the vessel was made upon a construction of the act of March 1st, 1817, adopted by the secretary of the treasury, in conformity with the opinion of the attorney-general. This court decided, on the hearing of the cause, that there had been no violation of the statute, and discharged the vessel from arrest. The ease turned upon the construction of the statute, and of the convention between the United States and Great Britain, of July 30th, 1815 (8 Star. 228), and presented points of considerable intricacy and *724difficulty. The official opinion of the law officer of the government to the head of a department, and the instructions of that department to the collector, afforded to that officer a fair reason for believing that the law had been infringed, and will, in a moral point of view certainly, excuse his having obeyed those instructions in seizing the vessel.
It makes no difference whether the collect- or acted under a mistake as to facts on which he had reason to rely, or as to the law. This has been explicitly settled by the supreme court. U. S. v. Riddle, 5 Cranch [9 U. S.] 311. The court say: “A doubt as to the true construction of the law is as reasonable a cause for seizure as a doubt respecting the fact” A reasonable ground of suspicion, less than evidence which would justify a condemnation, is probable cause for a seizure. Munns v. Dupont [Case No. 9,926]; Locke v. U. S., 7 Cranch [11 U. S.] 339; The George [Case No. 5,328].
We think that the collector is entitled to a certificate of probable cause. But, as there has been laches in not applying for it until after suit has been brought by the claimants and expenses have consequently been incurred by them, we shall direct that those costs be paid them.